Case: 18-60715     Document: 00516139288         Page: 1     Date Filed: 12/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 21, 2021
                                  No. 18-60715                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Reynaldo Angeles,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A091 041 944


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Reynaldo Angeles petitions for review of a decision by the Board of
   Immigration Appeals (BIA) denying his motion to reconsider the denial of a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60715      Document: 00516139288          Page: 2   Date Filed: 12/21/2021




                                    No. 18-60715


   motion to reopen his deportation proceeding. He moved for reconsideration
   only of whether he established the diligence required for equitable tolling of
   the filing deadline. The BIA concluded that Angeles failed to show error in
   its prior determination that he failed to demonstrate reasonable diligence in
   light of the “complete lack of evidence that he pursued his rights in any
   manner” between 1996 and mid-2016.
          We have jurisdiction to review “whether an undisputed set of facts
   demonstrates diligence on the part of an alien requesting equitable tolling.”
   Londono-Gonzalez v. Barr, 978 F.3d 965, 967 (5th Cir. 2020). An “extremely
   deferential” abuse-of-discretion standard of review applies to the BIA’s
   denial of the motion to reconsider. Lowe v. Sessions, 872 F.3d 713, 715 (5th
   Cir. 2017).
          Angeles contends that the mere passage of time is not dispositive of
   the diligence question. Citing Gonzalez-Cantu v. Sessions, 866 F.3d 302, 305
   (5th Cir. 2017), he asserts that an alien’s diligence should be measured from
   the point when he actually discovers the basis for filing the motion to reopen.
   However, Angeles’s reliance on Gonzalez-Cantu is misplaced; the BIA’s
   order was consistent with that decision, see id. at 305 & nn.2, 4, and not
   erroneous, see Londono-Gonzalez, 978 F.3d at 967; Lowe, 872 F.3d at 715.
   Accordingly, the petition for review is DENIED.




                                         2